the merits of any of the claims raised in the motion, we conclude that the
                district court did not err in denying the motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Gibbon'ar


                                               J.                                       J.
                Pickering


                cc:   Hon. Valorie J. Vega, District Judge
                      Keith E. Brooks
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          2
(0) I947A